Citation Nr: 1027744	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-50 869	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals July 2008 decision that denied an 
effective date earlier than November 14, 2001 for the award of 
service connection for residuals of a cold weather injury to the 
right hand.   

2.  Whether there was CUE in the Board of Veterans' Appeals July 
2008 decision that denied an effective date earlier than November 
14, 2001 for the award of service connection for residuals of a 
cold weather injury to the left hand.   


REPRESENTATION

Moving party represented by:  Charles J. Filardi, Jr., Attorney 
at Law


APPEARANCE AT ORAL ARGUMENT

Moving party



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran, who is the moving party, had active military service 
from February 
1952 to February 1954.  

The Veteran seeks revision or reversal of the July 2008 Board of 
Veterans' Appeals (Board) decision on the grounds of CUE, to the 
extent the Board dismissed the claim for an effective date 
earlier than November 14, 2001 for the award of service 
connection for residuals of a cold weather injury to both the 
right and left hands.   

In February 2010, the Board remanded this case to the Regional 
Office (RO) for the scheduling of a hearing.

In April 2010, the moving party presented testimony before the 
undersigned Veterans Law Judge at a hearing (Travel Board 
hearing) at the RO.  A transcript of that hearing has been 
associated with the claims folder.  

The appeal is now once again before the Board for appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Finally, the Board sees that the CUE motion submitted by the 
Veteran's attorney in November 2009 is also a motion for CUE in 
the RO's June 1954 and April 2002 rating decisions.  That is, in 
the November 2009 CUE motion and at the hearing in April 2010, 
the Veteran's attorney specifically asserted there was CUE in the 
RO's original June 1954 rating decision, as well as the RO's 
latter April 2002 rating decision.  The CUE allegation centers 
around the RO's alleged failure to consider the provisions of 38 
C.F.R. § 3.156(c) for the receipt of additional service 
department records when assigning an effective date for the award 
of service connection.  However, the Board cannot assume 
jurisdiction of these particular CUE issues without prior RO 
adjudication.  In this vein, the RO has not adjudicated the issue 
of CUE in these particular rating decisions.  Therefore, the 
issues of CUE in the RO's June 1954 and April 2002 rating 
decisions are referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1952 to February
 1954.  

2.  The allegation of CUE is based on the RO's findings in its 
final June 1954 and April 2002 rating decisions, as opposed to 
the Board's legal findings in its July 2008 Board decision.  The 
Veteran has failed to advance a valid claim of CUE of fact or law 
in the Board's July 2008 decision.  Thus, the specific pleading 
requirements of 38 C.F.R. § 20.1404(b) have not been met here.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  In any 
event, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
See also 38 C.F.R. § 20.1411 (2009) (obligations imposed by other 
statutes listed are not applicable to motions to revise or 
reverse Board decisions).  Thus, the Board will adjudicate the 
CUE motion without further VCAA discussion.  Additionally, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).

Governing Laws and Analysis for CUE in a Board Decision

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once a decision which establishes an effective date becomes 
final, the only way that such a decision can be revised is if it 
contains CUE.  The Court noted that any other result would 
vitiate the rule of finality.  In other words, the Court has 
found that there are no freestanding claims for an earlier 
effective date.  The Veteran must timely appeal the VA decision 
that assigned the effective date in question.  If an untimely 
freestanding claim for an early effective date is raised, the 
Court has held that such an appeal should be dismissed.  Id. at 
299-300.  

In his previous appeal, the Veteran requested an effective date 
earlier than November 14, 2001 for the award of service 
connection for residuals of a cold weather injury to both the 
right and left hands.  The Veteran was originally denied service 
connection for arthritis of the right and left hands in a June 
1954 rating decision.  The Veteran did not file a timely Notice 
of Disagreement (NOD) with this decision, such that it was final.  
Subsequently, the Veteran filed a claim to reopen the previously 
denied claim for service connection for a cold weather injury to 
the hands on November 14, 2001.  In an April 2002 rating 
decision, the RO granted service connection for cold weather 
residuals to both hands.  The RO assigned an effective date of 
November 14, 2001 for the grant of service connection, based on 
the date of receipt of the Veteran's claim to reopen.  Most 
importantly, however, the Veteran did not file a timely NOD with 
the effective date assigned in the April 2002 rating decision.  
Therefore, a July 2008 Board decision dismissed the Veteran's 
earlier effective date claim on the basis that the Veteran had 
not timely appealed the original April 2002 rating decision that 
assigned the effective date, per the Court's holding in Rudd.  

The Veteran, through his attorney, filed a November 2009 motion 
for CUE as to the Board's July 2008 decision.  The Veteran's 
attorney asserted CUE in the Board's July 2008 Board decision for 
its reliance on previous, erroneous June 1954 and April 2002 
rating decisions when denying an earlier effective date.  These 
rating decisions, when assigning an effective date for the award 
of service connection, allegedly failed to consider the 
provisions of 38 C.F.R. § 3.156(c) for additional service 
department records that were subsequently secured.    

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail to 
comply with the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In this respect, the July 2008 Board decision correctly dismissed 
the Veteran's freestanding claim for an earlier effective date 
per the holding of the Rudd case.  There was no timely NOD filed 
for the effective date issue after the RO's final April 2002 
rating decision.  See 38 C.F.R. § 20.302(a).  In other words, the 
Board did not even have jurisdiction over the effective date 
issue that had been appealed.  Per the Court's holding in Rudd, 
the freestanding effective date claim was properly dismissed.  
Yet, in the November 2009 CUE motion, and at the April 2010 
hearing, neither the Veteran nor his attorney specifically pled 
how the Board's reliance on the Rudd case, which was the legal 
basis of its decision, amounted to CUE.  Rather, in the November 
2009 CUE motion, the allegation of CUE is based on the RO's 
findings in its final June 1954 and April 2002 rating decisions, 
as opposed to the Board's legal findings in its July 2008 Board 
decision.  As discussed above, the Board has referred the issues 
of CUE in the RO's June 1954 and April 2002 rating decisions to 
the RO for proper adjudication.

Regardless, the specific requirements of 38 C.F.R. § 20.1404(b) 
have not been met here as to an allegation of CUE in the Board's 
July 2008 decision.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. § 20.1404(b) 
(2009), the motion is dismissed without prejudice.  See also 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2009) is 
not a final decision of the Board.  38 C.F.R. § 20.1409(b) 
(2009).  This dismissal removes your motion from the Board's 
docket, but you may refile the motion at a later date if you 
wish.




